***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       STATE OF CONNECTICUT v. KATHERINE
                  LEE STONICK
                   (AC 39853)
                       Sheldon, Elgo and Beach, Js.

                                  Syllabus

The defendant was charged with the crimes of larceny in the sixth degree
   and illegal use of a credit card. Thereafter, the state entered a nolle
   prosequi on the charges. The defendant asked that the charges be dis-
   missed on the ground of actual innocence. The court noted the nolle
   proequi over the defendant’s objection and demand for dismissal without
   requiring the state to make certain representations concerning those
   charges as required by statute (§ 54-56b), and the defendant appealed
   to this court. Held that the trial court violated § 54-56b by noting the
   nolle over the defendant’s objection without ruling or her demand for
   dismissal or requiring the state to represent to the court, with respect to
   the charges, that any material witness had died, disappeared or become
   disabled, or that material evidence had disappeared or had been
   destroyed and that a further investigation was necessary.
       Argued September 14—officially released October 12, 2017*

                            Procedural History

   Information charging the defendant with the crimes
of larceny in the sixth degree and illegal use of a credit
card, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the prosecutor
entered a nolle prosequi as to the charges, which the
court, Hernandez, J., accepted over the defendant’s
objection, and the defendant appealed to this court.
Reversed; further proceedings.
  A. Ryan McGuigan, with whom, on the brief, was
Pamela LeBlanc, for the appellant (defendant).
  Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, were Richard J. Colangelo,
Jr., state’s attorney, and Suzanne M. Vieux, supervisory
assistant state’s attorney, for the appellee (state).
                                 Opinion

   PER CURIAM. The defendant, Katherine Lee Stonick,
appeals from the judgment of the trial court noting a
nolle prosequi to charges then pending against her of
larceny in in the sixth degree in violation of General
Statutes § 53a-125b and illegal use of a credit card in
violation of General Statutes § 53a-128d without ruling
on her request that the charges be dismissed the pursu-
ant to General Statutes § 54-56b. The nolled charges
against the defendant stemmed from an incident that
allegedly occurred on August 17, 2016, in which the
defendant, while allegedly out on a date with the com-
plainant, was accused of using the complainant’s debit
card, without his knowledge or permission, to purchase
a $300 gift card to the restaurant at which they were
dining.
   On November 14, 2016, the state entered a nolle on
the pending charges, upon which the defendant immedi-
ately asked that the charges be dismissed on the ground
of ‘‘actual innocence.’’ The court asked the defendant
if she would concede that there had been probable
cause for her arrest. Defense counsel responded on her
behalf that she would not so concede, whereupon the
court ended the proceeding by stating: ‘‘A nolle is noted
for the record.’’ This appeal followed.
   The defendant argues, and the state concedes, that
the court erred in noting the nolle over the objection
of the defendant without ruling on her request for a
dismissal of the nolled charges or requiring the state to
make certain representations concerning those charges
pursuant to § 54-56b. That statute provides that once a
defendant objects to the entry of a nolle and demands
a dismissal, the state may enter the nolle only ‘‘upon a
representation to the court by the prosecuting official
that a material witness has died, disappeared or become
disabled or that material evidence has disappeared or
has been destroyed and that a further investigation is
therefore necessary.’’ When the court noted the nolle
in the absence of any such representation by the state,
it did so in violation of § 54-56b.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion on
the defendant’s objection to the state’s nolle and her
demand that the nolled charges be dismissed.
  * October 12, 2017, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.